DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2021 and December 21, 2021 was filed after the mailing date of the Non-Final Office Action on October 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that there is no teaching in Song of “configuring a first Bluetooth audio stream…using the received audio code configuration” as recited in claim 1 because Song negotiates a codec that will be received from the remote device based on what is supported by the Bluetooth headset.  The Examiner respectfully disagrees.
Even though Song does disclose negotiating a codec that will be received from the remote device based on what is supported by the Bluetooth headset.  However, Song teachings still read on the argued features because the remote device sends an 
Based on the above discussion, it should be clear to the Applicant that Song still reads on the argued features.  Therefore, previous rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 11-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (hereinafter “Song”, US 9,544,718) in view of Shdema et al. (hereinafter “Shdema”, US 2002/0072816).
Regarding claims 1, and 12, Song discloses a method, and a non-transitory computer readable medium having stored thereon computer program instructions loadable into a computing device and adapted to when loaded into and executed by said computing device cause the computing device to perform the steps of a method for transmitting an audio stream over a Bluetooth communication link, the method being carried out by a source device and comprising: 
receiving an audio codec configuration of a first audio stream (i.e., the smart phone and the remote device have negotiated to use an audio codec type C in order to send or receive an audio stream as described in col. 19, lines 35-50. Also, the smart phone determines the audio stream received from the remote device corresponds to the audio stream of an audio codec supported by the Bluetooth headset as described in col. 20, lines 17-20), said first audio stream coming from a streaming application running on the source device (i.e., a VoIP call connection between the smart phone and the remote device using a VoIP application such as Skype, KaKao Talk, Google talk, and Facetime as described in col. 19, lines 54-58), and said audio codec configuration being associated with an encoding format of the first audio stream (i.e., using negotiated codec type C as shown in step S720 of Fig. 7); 
configuring a first Bluetooth audio stream between the source device and a sink device using the received audio codec configuration (i.e., connection between the smart phone and the headset as shown in Fig. 7, and as described in col. 19, lines 35-44, and 
receiving the first audio stream from the streaming application (i.e., the smart phone receive a VoIP call connected with codec negotiated with C in step S720 of Fig. 7); 
packetizing the received first audio stream into said first Bluetooth audio stream (i.e., the audio stream using codec type C between the smart phone and the headset as shown in Fig. 7, and as described in col. 8, lines 62-67, and col. 11, lines 39-44); and 
transmitting the first Bluetooth audio stream to the sink device over the Bluetooth communication link, the transmitted Bluetooth audio stream comprising the packetized received audio stream (i.e., the audio stream using codec type C between the smart phone and the headset as shown in Fig. 7), 
wherein the first Bluetooth audio stream is transmitted by the source device without modifying the encoding format of the first audio stream (i.e., the smart phone operates in a bypass mode in which an audio stream is transmitted directly from the smart phone to the headset without converting the audio stream as described in col. 2, lines 23-32, and col. 20, lines 4-10).
Song, however, does not expressly disclose receiving a sampling rate of a first audio stream.
In a similar endeavor, Shdema discloses an audio system.  Shdema also discloses receiving a sampling rate of a first audio stream (paragraph 0053).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


Regarding claim 20, Song discloses a source device for transmitting an audio stream over a Bluetooth communication link, said source device being configured to: 
receive an audio codec configuration (i.e., the smart phone and the remote device have negotiated to use an audio codec type C in order to send or receive an audio stream as described in col. 19, lines 35-50.  Also, the smart phone determines the audio stream received from the remote device corresponds to the audio stream of an audio codec supported by the Bluetooth headset as described in col. 20, lines 17-20) and of a first audio stream of a streaming application running on the source device (i.e., a VoIP call connection between the smart phone and the remote device using a VoIP application such as Skype, KaKao Talk, Google talk, and Facetime as described in col. 19, lines 54-58), said audio codec configuration being associated with an encoding format of the first audio stream (i.e., using negotiated codec type C as shown in step S720 of Fig. 7); 
configure a first Bluetooth audio stream between the source device and a sink device, using the received audio codec configuration (i.e., connection between the smart phone and the headset as shown in Fig. 7, and as described in col. 19, lines 35-44, and sending the audio stream directly to the Bluetooth headset without converting as described in col. 20, lines 6-11 and 17-20); 

Application No. 17/103,3636 Docket No. TEMPP013packetize the received audio stream into said first Bluetooth audio stream (i.e., the audio stream using codec type C between the smart phone and the headset as shown in Fig. 7, and as described in col. 8, lines 62-67, and col. 11, lines 39-44); and 
transmit the first Bluetooth audio stream to the sink device, the first Bluetooth audio stream comprising the packetized received audio stream (i.e., the audio stream using codec type C between the smart phone and the headset as shown in Fig. 7); 
wherein the first Bluetooth audio stream is transmitted by the source device without modifying the encoding format of the first audio stream (i.e., the smart phone operates in a bypass mode in which an audio stream is transmitted directly from the smart phone to the headset without converting the audio stream as described in col. 2, lines 23-32, and col. 20, lines 4-10).
Song, however, does not expressly disclose receiving a sampling rate of a first audio stream.
In a similar endeavor, Shdema discloses an audio system.  Shdema also discloses receiving a sampling rate of a first audio stream (paragraph 0053).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve the controller integrated audio codec for audio streaming. 

Regarding claims 2, and 13, Song and Shdema disclose all limitations recited within claims as described above.  Song also discloses wherein the receiving of the first audio stream from the streaming application is carried out upon receipt of an unmodified bitstream from the streaming application (i.e., see Fig. 7, and its descriptions).

Regarding claims 11, and 19, Song and Shdema disclose all limitations recited within claims as described above.  Song also discloses wherein the transmitting of the first Bluetooth audio stream is performed upon a successful negotiation, with the sink device, of the audio codec configuration (i.e., audio stream between the smart phone and the headset as shown in Fig. 7, and its descriptions).  In addition, Shdema further discloses a sampling rate (paragraph 0053).


Claim 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Shdema, and further in view of Morales et al. (hereinafter “Morales”, US 2020/0128291).
Regarding claims 3, and 14, Song and Shdema disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims
In a similar endeavor, Morales discloses a vehicle entertainment system providing paired wireless connections for multiple wireless headphones.  Morales also discloses receiving at least a second audio stream, said second audio stream being different from the first audio stream, from an audio server (paragraphs 0025-0026, and 0028); and 

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to associate hardware/software components to provide audio/video streams for users from various sources. 

Allowable Subject Matter
Claims 4-10, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/Wayne H Cai/Primary Examiner, Art Unit 2644